Title: 15th.
From: Adams, John Quincy
To: 


       All day, engaged again, in writing my part of the conference; I do not know that I ever found so much difficulty, to write upon any subject: Little, and Freeman, are not much better pleased: in the night however, between 12 and 2 o’clock, I began to have something like a flow of ideas; I wrote more, than I had done, in two whole days. I Dined, with Freeman and Little, Cranch, and Lloyd at Mrs. Forbes’s. Charles brought me a letter this evening from Boston; it was from my Sister, but dated so long agone, as last July.
      